DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of claims 1-17 in the reply filed on 01-31-2022 is acknowledged.  The traversal is on the ground(s) that the examiner did not provide an examples of how the details of the Group I were not required by Group III.  This is not found persuasive because Group III does not have to be made by the process of Group I (e.g. does not require heating the coated substrate and using an aerosol of a cobalt complex, solvent, and carrier gas, so it does not require its details.  Applicant further argues that the examiner did not provide an example of how a Group II could be used differently than the method of Group III, however, the examiner did provide an example, desulfurization of natural gas.  Alternatively, it could simply be used as any electrode. Regarding the argument that there is no burden in examining them together, however, as stated in the restriction requirement, examining these different inventions would require different search strategies and analyses, which creates a significant burden in examining them together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01-31-2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (J. Am. Chem. Soc. 2011, 133, 5587-5593) in view of Bruckenstein (US 4166775) in view of Kouotou (RSC Advances, 2012, 2, 10809-10812, with the electronic supplementary information (ESI)).
Yeo teaches a method for forming a catalyst structure useful for electrochemical reactions, including water splitting, it specifically teaches that by depositing a cobalt oxide on gold (which is n aelectron sink material having an electronegativity above 1.88 (claim 2-3), it improves its ability to evolve oxygen (page 5587).  However, Yeo does not specifically teach how to make the gold electrode or specifically use an aerosol process to deposit the cobalt oxide film.
	Bruckenstein is also directed towards structures for electrochemical reactions, and uses gold electrodes to do so. However, it specifically teaches that gold electrodes can be formed by evaporating a layer of gold onto the inert (e.g. glass) substrate (any device doing so can be considered a metal evaporator coater) and they are capable of oxygen evolution (col 6, lines 1-30).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an inert substrate (e.g. glass) coated with a layer of gold, such as by evaporation in a metal evaporator coater (claim 5), as the gold electrode of Yeo, since it was known particular known gold electrode useful for electrochemical reactions and doing so would produce no more than predictable results. 
Koutou is also directed towards deposition of cobalt oxide layers for use as catalysts, however, it further teaches that while there are many known ways to deposit these layers, one useful technique is pulsed spray (aerosol) evaporation CVD, the process comprises (in the reactor) heating the substrate to 450oC or 500oC (claim 6) and providing a spray (aerosol) of a cobalt solution of Co(acac)3, which is cobalt (III)acetyleacetonate (claims 7-9) in an alcohol solvent, such as ethanol (EtOH, claims 10-12) along with nitrogen (N2, claim 14) at 0.16SLM, which is about 2.66ml/sec (claim 15)  as an inert gas and it is necessarily performed for a sufficient time to deposit the desired growth (page 10809-10810, and Table S2 of the supplementary material).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the method of Koutou to aerosol deposit the cobalt oxide film of Yeo, since it was a known effective method for doing so and would produce no more than predictable results (claim 1).
Claim 4: the thickness of the gold layer is a result effective variable, since it needs to be thick enough to provide electrical continuity and the thicker the film is, the more expensive the layer will be, since more gold will be required for it.  As a result, a practitioner is motivated to make the layer thick enough to operate reliably as an electrode, while making it thin enough to make it less expensive to produce.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “30-70nm” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 13: This is describing the concentration of cobalt complex in the solvent.  However, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a weight ratio of 1:2-1000” through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 13).
Claim 16: Koutou further teaches making the cobalt oxide catalyst films 300nm thick (page 10810, right column)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (J. Am. Chem. Soc. 2011, 133, 5587-5593) in view of Bruckenstein (US 4166775) in view of Kouotou (RSC Advances, 2012, 2, 10809-10812, with the electronic supplementary information (ESI)), further in view of Shibuya (US 20190119114).
While it is readily apparent that the substrate will not permanently remain at 500oC, Yeo and Kouotou do not specifically teach the cooling conditions after vapor deposition.  However, Shibuya is also directed towards using vapor deposition to deposit layers (abstract), but it further teaches that in order to prevent further reactions from occurring after depositing films at elevated temperatures, the substrate should be cooled to low temperatures, such as below 200oC , which overlaps with applicant’s claimed range in an inert gas environment [0107].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to cool the substrate to temperatures below 200oC, such as 10-45oC under an inert gas, since it is a known good practice in the prior art in order to prevent further reactions from happening to the deposited film.
The duration of cooling is a result effective variable, at least because the faster the cooling can be performed the greater the throughput of the process but the equipment used will require some time to effectively cool (through conduction/convection/radiation) the entire chamber to the final temperature to get the substrate to that temperature.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.5 to 5 hours” for the cooling duration through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712